Citation Nr: 0713935	
Decision Date: 05/11/07    Archive Date: 05/25/07	

DOCKET NO.  05-03 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a chronic acquired psychiatric disorder, 
claimed as post-traumatic stress disorder (PTSD), and, if so, 
whether the claim may be allowed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from June 1968 to November 
1969.

His service in Vietnam included participation in 
counterinsurgency operations while at Chu Lai.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2003 rating decision of the 
VARO in Houston, Texas, that determined a previous denial of 
service connection for PTSD was confirmed and continued.

A review of the record reveals service connection for PTSD 
was denied by rating decision dated in October 1987.  The 
veteran was informed of the determination the following 
month, but a timely appeal did not ensue.  Accordingly, the 
decision became final.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302, 20.1103 (2006) (regarding the procedures and 
time limits for appealing adverse RO determinations to the 
Board and the finality of the decisions that are not timely 
appealed.)  

The current claim to reopen was received in April or May 
2003.  Regardless of whether the RO has addressed the 
question of new material evidence, the Board is required to 
conduct an independent new and material evidence analysis in 
a claim involving a finally decided matter.  See Barnett v. 
Brown, 83 F. 3d. 1380 (Fed. Cir. 1996) (the Board does not 
have jurisdiction to consider a previously finally denied 
claim unless new and material evidence is presented, and 
before the Board reopens such a claim, it must so find).


FINDINGS OF FACT

1.  In an October 1987 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
claimed PTSD.  The veteran was notified of that decision by 
letter dated the following month, but he failed to initiate 
an appeal, timely or otherwise.  

2.  In either April or May 2003, the RO received the 
veteran's renewed claim of service connection for claimed 
PTSD.

3.  Evidence received since the final October 1987 rating 
decision relates to an unestablished fact, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

4.  The veteran's currently diagnosed depressive disorder is 
reasonably related to his active service.  


CONCLUSIONS OF LAW

1.  The October 1987 rating decision denying service 
connection for claimed PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

2.  Evidence added to the record since the October 1987 
rating decision is new and material, and the claim for 
entitlement to service connection for claimed PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  Affording the veteran the benefit of the doubt, the 
criteria for entitlement to service connection for a 
depressive disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that VA has substantially 
satisfied the duties to notify and assist the veteran in the 
development of his claim as required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with the appeal at this time given the favorable 
nature of the Board's decision.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2006).

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of the claim, the claimant prevails.  Ortiz v. 
Principi, 274 F. 3d. 1361 (Fed. Cir. 2001).

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit-
of-the-doubt rule is not for application.  Id. at 1365.

In general, rating decisions that are not timely appealed are 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 
the provisions of 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2006).  

In Hodge v. West, 155 F. 3d. 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence would be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even though it might not be 
enough to convince the Board to grant the claim.

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance, and must prove the merits of the 
claim as to each essential element that was a specified basis 
for the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits. Once it is determined that the 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old.  See 38 C.F.R. §5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

The pertinent evidence of record at the time of the 1987 
denial included the service medical records, the veteran's 
personnel records, and the report of an Agent Orange 
examination in August 1985.  There was no reference to 
complaints or abnormal findings indicative of the presence of 
PTSD.  At the time of a VA outpatient visit in April 1986, 
the veteran stated that he was very nervous and had 
difficulty sleeping.  This was described as being of several 
weeks in duration.  

A notation was made that he was involved in a relationship 
with a woman, but the relationship was impaired by his 
increasing jealously and insecurity, and she was threatening 
to leave him.  A diagnosis was made of reactive depression.

The personnel records reveal that from November 1968 to 
October 1969 he participated in counterinsurgency operations 
while stationed at Chu Lai, Vietnam.


Evidence presented since the 1987 rating decision consists of 
statements from the veteran and VA medical records.  The VA 
medical records include a report of a June 2005 psychiatric 
examination of the veteran in which he was given a diagnosis 
of a depressive disorder.  The examiner opined that it was 
"as least as likely as not, (50/50 probability) caused by or 
a result of his Vietnam service."

The Board finds that the aforementioned evidence is new and 
material and that it was not part of the record before the RO 
issued its final 1987 rating decision.  It is also new in 
establishing a diagnosis of a depressive disorder and 
suggesting a causal connection between the current depressive 
disorder and the veteran's active service.

After careful consideration of the evidence, the Board finds 
that it is new and material, and sufficient, therefore, to 
reopen the claim of entitlement to service connection for 
claimed PTSD.  The evidence is material in establishing an 
element necessary for the granting of service connection, 
mainly, a present disability.  See 38 C.F.R. §3.303; Gilpin 
v. West, 155 F. 3d. 1353 (Fed. Cir. 1998).

As such, this new evidence materially alters the evidentiary 
picture and, indeed, raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. §§3.156, 3.303; 
Hodge, supra.  It is therefore new and material within the 
meaning of equitable law and regulations.  New and material 
evidence having been received, the claim of service 
connection for claimed PTSD is reopened.

Pursuant to the foregoing, the veteran is entitled to have 
his claim considered on a de novo basis.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; (3) medical evidence of a nexus between a claimed 
in service disease or injury and a current disability.  
Shedden v. Principi, 381 F. 3d. 1163, 1167 (Fed. Cir. 2004), 
citing Hanson v. Principi, 16 Vet. App. 110 (2002); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).


In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in service.  38 C.F.R. 
§ 3.303.

The Board ensures the veteran that it has reviewed all the 
evidence in the claims folder.  Although the Board has a 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or in his behalf.  See Gonzalez v. 
West, 218 F. 3d., 1378, 1380 (Fed. Cir. 2000)(the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has rejected pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
provide reasons for rejecting evidence favorable to the 
veteran.)

Based on a longitudinal review of the evidence of record, the 
Board finds that the weight of the evidence is in the 
veteran's favor.

As noted elsewhere in this decision, the veteran's personnel 
records disclose that from 1968 to 1969 he served in Vietnam 
as a participant in counterinsurgency operations.  His 
military occupational specialty was that of a rifleman in the 
United States Marine Corps.  

The evidence of record includes reports of VA outpatient 
visits in 2003 and records from a local Vet Center dated in 
2003.  They refer to the veteran having been seen for 
treatment and evaluation of various psychiatric symptoms, 
including some associated with PTSD.


Also of record is a report of a June 2005 psychiatric 
evaluation of the veteran by VA.  All records were reviewed 
prior to the examination.  A comprehensive medical history 
was obtained.  It was indicated that there had been no 
previous psychiatric hospitalizations.  

The veteran recalled that while serving in Vietnam he 
performed a lot of guard duty and he claimed that this was 
stressful to him.  He recalled that his unit was subjected to 
rocket and mortar attacks and he felt like he was a "sitting 
duck pulling guard duty waiting to get hit."  

Mental status examination findings were recorded.  The 
examiner opined that the veteran did not have PTSD.  The 
examiner indicated that "it would appear that the depression 
that the veteran feels and the fact that he has many symptoms 
that are compatible with a diagnosis of post-traumatic stress 
disorder and many of those symptoms do appear to be related 
to his service and traumatic experience in Vietnam."  

The examiner stated that "the depressive disorder, not 
otherwise specified, I think could be fairly stated as at 
least as likely as not, (50/50 probability) caused by or the 
result of his Vietnam service.  The veteran did experience 
some traumatic and very upsetting things that depressed him 
and the memories of such do depress him and the associated 
criteria of PTSD that were present but not sufficient to make 
the diagnosis of PTSD are also noted."

In view of the foregoing, while the record shows the veteran 
was determined not to have PTSD by the examiner in 2005, that 
same examiner expressed the opinion that there was a better 
than 50 percent probability that the veteran's currently 
diagnosed depressive disorder was attributable to his 
experiences while serving in the Marine Corps in Vietnam in 
the late 1960's.  That examiner had access to the entire 
claims folder and the report of his examination is 
comprehensive in nature.  

There is no medical opinion of evidence to the contrary.  
Accordingly, given the specific facts of this case, and 
resolving all reasonable doubt in favor the veteran, the 
Board finds that the veteran's major depressive disorder was 
incurred in or 

developed during his active service.  Therefore, service 
connection for a major depressive disorder is granted.


ORDER

Service connection for a chronic acquired psychiatric 
disability, mainly a depressive disorder, is granted.


	                         
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


